DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenoy et al (US 20180054682 A1).

With respect to claim 1, Shenoy discloses a hearing device configured to be worn in an ear of a user, the hearing device being configured to provide an audio signal to the user, the hearing device comprising: a printed circuit board assembly, comprising: 
a first circuit board (fig.6 #606), 
a second circuit board (fig.6 #604), 
a third circuit board (fig.6 #628) connected with the first circuit board and the second circuit board, and 
a fourth circuit board (fig.6 #618); and 
a battery (fig.6 #610), wherein the printed circuit board assembly is folded about the battery (Par.[0045-0048]).

With respect to claim 2, Shenoy discloses the hearing device according to claim 1, wherein the first, second and fourth circuit boards are printed circuit boards, and wherein the third circuit board is a flexible circuit board (Par.[0046]).

With respect to claim 3, Shenoy discloses the hearing device according to claim 1, wherein the first circuit board and the second circuit board are opposite from each other (See fig.6).

With respect to claim 4, Shenoy discloses the hearing device according to claim 1, wherein the battery comprises a first major face, a second major face, and one or more side faces; and wherein the printed circuit board assembly is folded about the battery with the first circuit board facing the first major face, with the second circuit board facing the second major face, with the third circuit board facing at least one of the one or more side faces, and with the fourth circuit board facing at least one of the one or more side faces (fig.6; Par.[0048] battery #610 comprises first and second major faces that face the first and second circuit boards #604,606, and a circular side face).

With respect to claim 7, Shenoy discloses the hearing device according to claim 1, further comprising a fifth circuit board (fig.6 #602).

With respect to claim 8, Shenoy discloses the hearing device according to claim 7, wherein the fourth circuit board and the fifth circuit board are opposite from each other (see fig.6).

With respect to claim 9, Shenoy discloses the hearing device according to claim 7, wherein the fifth circuit board is connected indirectly with the first circuit board and the second circuit board via the third circuit board (see fig.6).

With respect to claim 10, Shenoy discloses the hearing device according to claim 7, wherein the fourth circuit board is connected with the first circuit board, and/or the fifth circuit board is connected with the first circuit board (fig.6 circuit #604 is connected to circuit #606).

With respect to claim 11, Shenoy discloses the hearing device according to claim 7, wherein the fourth circuit board is connected with the second circuit board, and/or the fifth circuit board is connected with the second circuit board (fig.6 circuit #604 is connected to circuit #618).

With respect to claim 12, Shenoy discloses the hearing device according to claim 1, further comprising a power management component (fig.6 #612), wherein the power management component is at the fourth circuit board (Par.[0049]).

With respect to claim 13, Shenoy discloses the hearing device according to claim 1, further comprising a magnetic induction coil (fig.2 #218), wherein the magnetic induction coil is opposite from the fourth circuit board (Par.[0027]).

With respect to claim 14, Shenoy discloses the hearing device according to claim 1, wherein the third circuit board has a width, and wherein the third circuit board is connected to the first circuit board and the second circuit board along an entirety of the width of the third circuit board (See fig.6).

With respect to claim 16, Shenoy discloses the hearing device according to claim 1, wherein the first circuit board, the second circuit board, and the third circuit board are parts of a unity structure (See fig.6).

With respect to claim 17, Shenoy discloses the hearing device according to claim 1, wherein the first circuit board, the second circuit board, and the third circuit board comprise respective parts of a substrate (Par.[0023]).

With respect to claim 18, Shenoy discloses the hearing device according to claim 17, wherein the fourth circuit board comprises another part of the substrate (Par.[0023]).

With respect to claim 19, Shenoy discloses the hearing device according to claim 1, wherein the third circuit board is connected between the first circuit board and the second circuit board (See fig.6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al (US 20180054682 A1) in view of Jiang et al (US 20170064830 A1).

With respect to claim 5, Shenoy discloses the hearing device according to claim 1, however does not disclose expressly wherein the third circuit board comprises one or more bends.
Jiang discloses a hearing device wherein a flexible circuit board (fig.1 #103) comprises one or more bends (see fig.1).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the flexible circuit board of Jiang to connect the first and second circuit boards of Shenoy.  The motivation for doing so would have been to provide a structural circuit for achieving the configuration of figure 6 of Shenoy.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al (US 20180054682 A1) in view of Brimhall et al (US 6456720 B1).

With respect to claim 15, Shenoy discloses the hearing device according to claim 1, wherein the third circuit board comprises a transition zone at a connection with the first circuit board, second circuit board, or the fourth circuit board (see fig.6), however does not disclose expressly wherein a thickness of the third circuit board in the transition zone has a tapering configuration.
Brimhall discloses a hearing device wherein a flexible circuit board (fig.11 #102) comprises a transition zone at a connection with a first circuit board, second circuit board, or a fourth circuit board, and wherein a thickness of the third circuit board in the transition zone has a tapering configuration (See fig.12 #102).  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to design the transition zone of the third circuit board of Shenoy with a tapered configuration as performed by Brimhall.  The motivation for doing so would have been to strengthen the connection to the first, second or fourth circuit boards by increasing a width of the third circuit board at a connection point. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pine et al (US 10827249 B1) discloses a wireless earbud.
Rye et al (US 9491880 B2) discloses a circuit assembly for compact acoustic device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654